DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 2/25/21.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Claim Rejections - 35 USC § 103
2.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.3.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is  	not identically disclosed as set forth in section 102, if the differences between the claimed invention  	and the prior art are such that the claimed invention as a whole would have been obvious before the  	effective filing date of the claimed invention to a person having ordinary skill m the art to which the  	claimed invention pertains. Patentability shall not be negated by the manner in which the invention  	was made.
s 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP20170491 - See IDS dated 1/27/20).  	Regarding claim 1, Nishida discloses an apparatus comprising a load detection part 51 (Fig. 1 in an inverted view as shown below) comprising a curved surface, an application member (sole or plate) 10 comprising a flat surface; and a transmission member 401 located between the load detection part and the application member, wherein the curved surface of the load detection part and a first surface of the transmission member come into point contact with each other, and the flat surface of the application member and a second surface opposite to the first surface of the transmission member come into surface contact with each other (See Pg. 4, Paras. 0012 – 0013 and Pg. 5, Para. 0015).                                            
    PNG
    media_image1.png
    218
    272
    media_image1.png
    Greyscale
 	Nishida fails to disclose that an amount of sliding of the application member with respect to the transmission member in a shear direction due to a shearing force applied to the load detection device is larger than an amount of sliding of the load detection part with respect to the transmission member in the shear direction due to the shearing force applied to the load detection device.Allowable Subject Matter5. 	Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a returning member that is configured to return when an initial state is a state in which no shear force is applied to the load detection device and the load detection part does not move with respect to the transmission member, the transmission member to the initial state” (referring to claim 3), “the application member has a cylindrical shape with a bottom, the transmission member and the returning member being housed inside the application member, and a part of the returning member is covered with a cover member configured to prevent the returning member from being disengaged from the application member” (referring to claim 4), “a connecting member configured to connect the load detection part to the transmission member and limit relative movement between the load detection part and the transmission member (referring to claim 5) and “a dust-preventing member configured to prevent foreign matter from entering the contact part between the load detection part and the transmission                                                Response To Arguments6.  	Applicant’s arguments, on Pg. 5, lines 25 – 26, Pg. 6, lines 1 – 17 and Pg. 7, lines 1 – 14, with respect to these claims have been considered but are moot in view of the new grounds of rejection. 	In response to applicant’s arguments that the references do not disclose an amount of sliding of the application member with respect to the transmission member in a shear direction due to a shearing force applied to the load detection device is larger than an amount of sliding than that of the load detection part with respect to the transmission member in the shear direction due to the a shearing force applied to the load detection device or sliding of the load detection part with respect to the transmission member in a shear direction due to the shearing force applied to the load detection device, after further consideration, it is the Examiner’s position that in Nishida, in essence, it appears that the invention is a modified inverted version of Fig. 1 which is an obvious modification, wherein the application member 10 slides with respect to the transmission member 40 in a shear direction 92 due to the shearing force applied to the load detection device (See Fig. 1) and an amount of sliding of the application member 10 with respect to the transmission member 40 in a shear direction 92 due to a shearing force applied to the load detection device 1 is larger                                                          Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Fujikake (10,507,156) disclose a load detecting device and walk assisting device.8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 28554/16/21